UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7671



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MILTON BACHMAN COHEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
87-478-JFM)


Submitted:   February 14, 2002         Decided:     February 22, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milton Bachman Cohen, Appellant Pro Se. Rod J. Rosenstein, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Milton B. Cohen seeks to appeal the district court’s order de-

nying his motion to correct his sentence pursuant to Fed. R. Crim.

P. 35(b).     We dismiss the appeal for lack of jurisdiction because

Cohen’s notice of appeal was not timely filed.

     The defendant in a criminal case is accorded ten days after

the entry of the district court’s final judgment or order to note

an appeal, see Fed. R. App. P. 4(b)(1), unless the district court

extends the appeal period under Fed. R. App. P. 4(b)(4).        This

appeal period is mandatory and jurisdictional.     United States v.

Raynor, 939 F.2d 191, 196 (4th Cir. 1991); United States v.

Schuchardt, 685 F.2d 901, 902 (4th Cir. 1982).

     The district court’s order was entered on the docket on August

24, 2001.   A fellow inmate of Cohen’s submitted a notice of appeal

that did not bear Cohen’s signature on September 12, 2001.    A copy

of the notice of appeal signed by Cohen was filed on October 22,

2001.*   Because Cohen failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dis-

miss the appeal.    We dispense with oral argument because the facts




     *
       Although the failure to sign the notice of appeal is not
jurisdictional, the first notice of appeal signed by the other in-
mate was not timely. Thus, the Supreme Court’s decision in Becker
v. Montgomery, 532 U.S. 757 (2001), does not apply.


                                   2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3